Citation Nr: 0506782	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-01 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
spine disability (fracture to the L-4 vertebra), currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to October 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that increased to 20 percent the rating for a 
lumbar spine disability (residuals of a fracture of the L-4 
vertebra), effective January 2003.  The veteran sought a 
higher rating.  In December 2003, a Decision Review Officer 
of the RO issued a decision denying the claim for an increase 
in the 20 percent rating for the lumbar spine disability.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's service-connected lumbar spine disability 
produces no more than moderate limitation of the spine, with 
only some limitation after certain activities (bending, 
lifting and prolonged weightbearing).


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar spine 
disability (residuals of a fracture of the L-4 vertebra) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes (DCs) 5285, 5295 (2002); 
38 C.F.R. §§ 3.21, 4.71a, DCs 5243 and 5235 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During service, the veteran suffered two low back injuries, 
including a mild compression fracture of the articulating 
plate of the L4 vertebra.

In a March 1987 rating decision, service connection was 
established for residuals of a fracture to the L-4 vertebra, 
rated as 10 percent disabling effective October 1986.  

The veteran was admitted to the Jackson-Madison County 
General Hospital emergency room in late December 2002.  
Treatment notes from this visit and from subsequent private 
treatment in early January 2003 show that the veteran 
complained of pain in his lower back that radiated to the 
groin.  The veteran reported that he developed increased pain 
in mid-to-late-December without experiencing any specific 
trauma.  Upon examination, there appeared to be a mild 
bulging of the L3 disc without significant spinal stenosis; a 
central disc herniation with a mild degree of central spinal 
stenosis at L4; and, at L5, mild diffuse bulging of the disc 
and minimal degenerative spurring without significant spinal 
stenosis.  No compression fracture or destructive lesion was 
seen.  Additionally, there was no spondylolysis or 
spondylolisthesis noted.  There was limitation to bending in 
all directions without neurological deficit.  The examiner's 
impression was that there was a small central disc herniation 
at L4 with mild stenosis and otherwise there were no 
significant abnormalities.

Private treatment notes from late January 2003 show that the 
veteran's pain was greatly improved and that he was not 
experiencing limitation to bending.  

In January 2003, the veteran filed a claim for an increased 
rating for his lumbar spine disability.  

The veteran underwent VA examination in February 2003.  The 
veteran reported that, except on an occasional basis, he had 
not had much difficulty with back pain since injuring his 
back during service.  In late December 2002, however, he 
reported awaking with severe pain in the back and groin 
region.  The veteran reported that a private physician 
prescribed him medication for his pain and scheduled him for 
X-rays and a CT scan of his back.  He also described being 
seen by a neurosurgeon, who informed him that he had disc 
problems but that there were no surgical indications at that 
time.  

The February 2003 VA examination revealed no apparent 
difficulty with ambulation.  The veteran walked into the room 
with a slow but otherwise unremarkable gait.  He was able to 
heel and toe walk and was able to squat and rise again.  He 
was able to stand erect and there was no visible or palpable 
spasm noted.  There was no tenderness to palpation.  The 
veteran reported somewhat constant pain that varied in 
severity but was generally on a scale of about 3-4 out of 10.  
He additionally described pain that radiated into the groin 
and upper thigh regions bilaterally.  No loss of bowel or 
bladder control was noted.  The veteran also expressed that 
he experienced stiffness after prolonged periods of sitting 
and increased pain after extended periods of weightbearing.  
The examiner noted that the veteran was employed by the 
Jackson, Tennessee police department but that his job duties 
were primarily supervisory in nature and the veteran 
primarily did deskwork.  

On range of motion testing, the veteran had 55 degrees of 
flexion and 25 degrees of extension.  He had 20 degrees of 
right and left lateral bending.  There was increased pain on 
motion, but there was no evidence of radicular pain on supine 
straight leg raising.  On neurological evaluation, there were 
no focal strength deficits on strength testing of the lower 
extremities.  Reflexes were intact at the knees and ankles.  
Sensation to light touch was intact in the lower extremities.  

The examiner's impression was that the veteran suffered from 
service-connected residuals of a fracture of L4.  The 
examiner stated that there was increased pain on motion and 
that it was conceivable that pain could further limit 
function during flare-ups or with increased use.  The 
examiner added, however, that it was not feasible to attempt 
to express this in terms of additional limitation of motion, 
as this could not be determined with any degree of medical 
certainty.  As a whole, the Board must find that this 
examination report provides negative evidence against the 
claim for an evaluation over 20 percent 

In May 2003, the RO increased to 20 percent the rating for 
residuals of a fracture to the L-4 vertebra, effective 
January 2003.

The veteran sought additional private treatment for back pain 
in mid-May 2003.  He stated that he felt he had pulled a 
muscle in his back while changing a tire.  Examination 
revealed decreased range of motion in the lower back, 
secondary to pain with flexion and extension.  Deep tendon 
reflexes were 2+ and were symmetrical.  His gait was normal.  
There was no loss of sensation in the lower extremities.  The 
diagnosis was lumbosacral strain.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
May 2003, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in January 2003 and in May 
2003; a statement of the case in December 2003; and a 
supplemental statement of the case in January 2004.  Taken 
together, these documents discussed the evidence considered 
and the pertinent laws and regulations, including provisions 
of the VCAA and the reasons for the RO's decision.  There can 
be no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to notify 
the veteran."

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  It 
does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  Also, the VA has afforded the 
veteran an examination.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

B.  Merits

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was diagnosed with a mild compression fracture of 
the articulating plate of the L4 vertebra.  He now has 
residuals of this fracture which are rated 20 percent, and he 
seeks an increased rating.  The Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).
 
The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).
 
Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Although the veteran has not been diagnosed with 
intervertebral disc syndrome, the RO has considered the 
relevant diagnostic criteria, and the Board will likewise 
consider those criteria.  Prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent rating 
when it was moderate, with recurrent attacks.  A 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2001).
 
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), and 5243 
(intervertebral disc syndrome).  The Board has also 
considered the criteria for intervertebral disc syndrome (DC 
5243), which permit evaluation under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2004).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).  
See also 38 C.F.R. § 4.71a, Plate V (2004).
 
In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).
 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
 
Under the recent revisions, intervertebral disc syndrome can 
also be rated, alternatively, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks in the past 
year.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks in the past year.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks in the past year.  38 C.F.R. § 4.71a, 
DC 5243, Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (2004).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1) 
(emphasis added).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.

In this case, the veteran has described the limitations 
attendant upon his low back disability: he has to be careful 
with bending and lifting and experiences stiffness after 
prolonged periods of sitting and increased pain after 
extended periods of weightbearing.  The veteran has 
indicated, however, that his back pain was greatly reduced 
after undergoing physical therapy and treatment with moist 
heat.  Additionally, the records indicate that there has been 
only one episode of exacerbation of pain for which he has 
sought any treatment; the treatment for which lasted 
approximately four weeks during late December 2002 and 
January 2003.  At no time during that treatment, however, was 
the veteran prescribed bedrest.

The February 2003 VA examination shows small central disc 
herniation at L4 with mild stenosis, and lumbosacral strain.  
The veteran has demonstrable limitation of lumbar spine 
motion, including due to pain and due to flare-up.  However, 
these limitations were between the slighter end of the range 
and the more extreme severe range, as the limitations develop 
only after certain activities or prolonged weightbearing.  
Thus, under the old qualitative criteria for evaluating 
limitation of motion of the lumbar spine, the veteran's low 
back disability was moderate, for which a 20 percent rating 
was warranted.  38 C.F.R. § 4.71a, DC 5292.  Under the more 
specific numerical criteria found under the revised spinal 
regulations, the veteran's lumbar spine disability again 
fails to satisfy the requirements for more than a 20 percent 
rating.  Indeed, his lumbar spine disability barely meets the 
numerical criteria for a 20 percent rating: forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion no greater than 120 degrees.  
38 C.F.R. § 4.71a, DC 5237.

Also, if rated under the diagnostic code for lumbosacral 
strain, the veteran's low back disability does not satisfy 
the qualitative criteria under the old version or the 
numerical criteria under the new version.  Compare 38 C.F.R. 
§ 4.71a, DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the 
Spine.  (2004).

Similarly, if rated under the diagnostic code for 
intervertebral disc syndrome, the veteran's low back 
disability does not meet the qualitative criteria of the old 
version or the numerical criteria of either component of the 
new version.  Compare 38 C.F.R. § 4.71a, DC 5293 (2001) with 
38 C.F.R. § 4.71a, DC 5243, General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2004).  He lacks the requisite limitation of motion or 
degree of incapacitating episodes.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Although the veteran has 
complained of flare-ups, these occur only after certain 
activities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the veteran has complained of pain associated with his 
lumbar spine disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
20 percent ratings already assigned.  The February 2003 VA 
examination report indicated that while it was conceivable 
that pain could further limit function during flare-ups or 
with increased use, the examiner stated that it was not 
feasible to attempt to express this in terms of additional 
limitation of motion as this could not be determined with any 
degree of medical certainty.  Therefore, the Board does not 
find that a rating in excess of 20 percent was warranted for 
the veteran's lumbar spine disability.

The veteran maintains that his back disability has increased 
in severity and that he is therefore entitled to an increased 
rating.  However, the record shows only one episode for low 
back pain for which the veteran sought medical treatment, and 
the record does not support the veteran's allegation that he 
has been bedridden by the condition.  While he had a fracture 
of the articulating plate of the L-4 in service, he now 
suffers from the subsequent residuals of that injury, not 
from a current fracture.

Simply put, neither the examinations nor the veteran's 
medical history support his contention regarding the severity 
of his lumbar spine disability.  The veteran certainly has 
limitation of motion of the lumbar spine and has demonstrable 
pain on motion, but not to the extent contemplated under the 
regulations for more than a 20 percent rating under any of 
the applicable diagnostic codes.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  
 
In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability warrants no more than a 
20 percent rating.  As the preponderance of the evidence is 
against the veteran's claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

An increased rating for a lumbar spine disability is denied.


	                        
____________________________________________
	JOHN J.CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


